546 F.2d 657
UNITED STATES of America, Plaintiff-Appellee,v.John David MOORE, Jr., Defendant-Appellant.
No. 75-3680.
United States Court of Appeals,Fifth Circuit.
Feb. 7, 1977.

Joseph (Sib) Abraham, Jr., Charles Louis Roberts, El Paso, Tex., for defendant-appellant.
John Clark, U.S. Atty., San Antonio, Tex., Frank B. Walker, Asst. U.S. Atty., El Paso, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before COLEMAN, GOLDBERG and GEE, Circuit Judges.

ORDER

1
This case is before the Court on remand from the Supreme Court, John David Moore v. United States, --- U.S. ----, 97 S. Ct. 29, 50 L. Ed. 2d 25 (1976).


2
We have carefully reviewed the trial record in accordance with the directions of the Supreme Court and find no competent evidence that John David Moore, Jr. was, in fact, a tenant of the apartment in question, and nothing beyond his mere presence, along with another person, to show that it was he who, in fact, possessed the heroin.

It is, therefore, ORDERED

3
That the judgment of conviction is reversed and the case is remanded to the District Court for the entry of a verdict of not guilty.